Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the response filed 05 August 2021, the following has occurred: Claims 1, 11 and 17 have been amended.
Now claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 August 2021 has been entered.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 2-3, 13 and 19 are rejected for lack of adequate written description.
Claims 2-3, 13 and 19 are rejected for lack of adequate written description. The claim recites functional steps for which the Applicant has not adequately described the steps in sufficient detail for one of ordinary skill in the art to conclude that the Applicant had possession of the invention.
MPEP 2161.01(I): When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. [...] If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the written description requirement, see MPEP § 2161.01- § 2163.07(b). […]

Specifically, the claim recites “generating a relative ranking of items in the normalized health data… generating a trust ranking of items in the normalized health data”. The Applicant has provided no disclosure of how this ranking is being calculated. Any ranking could potentially read on the as-claimed invention.
The Specification states: at paragraph [0047], “Various rankings can be based on whether medical data were gathered via a regulated medical device or medical personnel with medical device certification. Rankings can also be based on the source of data, such as clinician measured, auto monitored, home monitored, self-reported, and the like” and paragraph [0058], “Trust rankings can be based on various factors, such as the 
This is inadequate for a person of ordinary skill in the art at the time of the invention (or filing) to conclude that the Applicant had possession of the claimed algorithm. No algorithm is presented.
The Examiner prospectively notes that this written description rejection is not based on whether one skilled in the art would know how to program a computer to perform any form of ranking (i.e., an enablement rejection), but rather is directed to the Applicant’s lack of specificity as to how the ranking is specifically performed with respect to the Applicant’s claimed invention, i.e., would a potential infringer know the metes and bounds of the Applicant’s invention such that they could avoid infringing the Applicant’s claimed invention. In this case, they would not because the Applicant's description of ranking claims any and all types of calculation of a ranking evidencing that the Applicant did not have possession of their invention at the time of filing.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20
Claims 1, 11 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a system, non-transitory computer readable medium (CRM) and method for generating a health record problem list. The limitations of:
Claims 1, which is representative of claim 17
obtain electronic health data […]; apply natural language processing to generate extracted health data from the electronic health data; map, […] the extracted health data to normalized terms in one or more ontologies, thereby automatically generating normalized health data; determine, […], if any relationship exists between entries within the normalized health data, wherein determining if any relationship exists between the entries within the normalized health data includes: identifying originating medical issue data; and identifying subsequent relevant medical data addressing or resolving the originating medical issue data; when a relationship exists between the entries within the normalized health data, using an ontological list, automatically generate a relationship map relating the originating medical data with the subsequent relevant medical data, wherein the relationship map comprises one or more paths connecting originating medical data and subsequent relevant medical data; [… obtain …] a request for dynamic health record problem list data from a client device; and [… provide …] the dynamic health record problem list data […], wherein the dynamic health record problem list data includes the relationship map, wherein the dynamic health record problem list data is an [… output …], wherein the relationship map comprises selectable medical record entries that, when selected […], causes the system to [… output …] the electronic health data corresponding to the selected medical record entry.
Claim 11
obtaining electronic health data […]; applying natural language processing to generate extracted health data from the electronic health data; mapping, […], the extracted health data to normalized terms in one or more ontologies, thereby automatically generating normalized health data; determining, […], if any relationship exists between entries within the normalized health data, wherein determining if any relationship exists between the entries within the normalized health data includes: identifying originating medical issue data; and identifying subsequent relevant medical data addressing or resolving the originating medical issue data; when a relationship exists between the entries within the normalized health data, using an ontological list, automatically generating a relationship map relating the originating medical data with the subsequent relevant medical data, wherein the relationship map comprises one or more paths connecting originating medical data and subsequent relevant medical data; and generating a practice recommendation based on the normalized health data, wherein the relationship map comprises selectable medical record entries that, when selected via a client device, causes the system to [… output …] the electronic health data corresponding to the selected medical record entry.
, as drafted, is a system, which under its broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting an 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of an electronic processor (server), memory, a client device and one or more remote servers, which implements the identified abstract idea. The electronic processor (server), memory, a client device and one or more remote servers are recited at a high-level of generality (i.e., general purpose computers/components performing/ implementing generic computer functions; see Applicant’s specification Figure 1, paragraphs [0019]-[0023] and [0072]) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of an electronic processor (server), memory, a client device and one or more remote servers, to perform the noted steps amounts to no more than mere instructions to apply the exception using generic hardware components. Mere instructions to apply an exception using a generic hardware components cannot provide an inventive concept (“significantly more”).

Claims 2-10, 12-16 and 18-20 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible.
Claims 2-6, 8-10, 13, 15-16 and 19-20, further define the organization of data for performance of the abstract idea, however the claims do no recite any additional elements and therefore do not provide a practical application and/or significantly more.
Claims 7, 12, 14 and 18 further define the additional elements of “obtain […] over one or more networks… receive… provide…”, however, “obtain […] over one or more networks… receive… provide…” are well-understood, routine and conventional elements/functions (as evidenced above) and therefore does not provide a practical application and/or significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-10 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2015/0356270 (hereafter “Devarakonda”; already of record in the IDS), in view of U.S. Patent App. No. 2020/0005916 (hereafter “Brooks”), in view of U.S. Patent App. No. 2020/0073516 (hereafter “Gold”), in view of U.S. Patent App. No. 2008/0133275 (hereafter “Haug”), in view of U.S. Patent App. No. 2012/0239671 (hereafter “Chaudhri”).

 	Regarding (Currently amended) claim 1, Devarakonda teaches a system for generating a health record problem list (Devarakonda: Figure 1, paragraph [0014], “The present methods, perform automated multi-document problem list generation across the entire EMR”), the system comprising:
	--an electronic processor; and memory storing instructions that, when executed by the electronic processor (Devarakonda: paragraphs [0042]-[0043], “may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention”), cause the system to: […];	
	--apply natural language processing to generate extracted health data from the electronic health data (Devarakonda: paragraphs [0013]-[0015], “identify medical problems from an electronic medical record using natural language processing techniques to generate the pertinent medical problems for a patient… a candidate generation module 304 extracts candidate medical concepts from the EMR 302, including both the unstructured and structured data”. Also see, paragraph [0024]);
	--map, with the machine learning computer system as trained the extracted health data to normalized terms in one or more ontologies, thereby automatically generating normalized health data (Devarakonda: Figures 1-4, paragraph [0004], “map data of an electronic medical record to standardized medical concepts”, paragraphs [0015]-[0016], “In order to perform such mapping, a medical ontology such as the Unified Medical Language System (UMLS) is applied to the structured and unstructured data in the electronic medical record”, Claim 5, “using machine learning processes to dynamically determine how likely said standardized medical concepts match actual medical problems of patients”. The Examiner notes the 
	--determine, with the machine learning computer system, if any relationship exists between entries within the normalized health data (Devarakonda: paragraph [0017], “A feature generation module 306 then processes the candidate medical problems… relationship identification… Relationship identification includes two features; first, latent semantic analysis (LSA) can be used to identify a relationship between a candidate medical problem and medications, lab test results, etc.”. Also see, paragraphs [0020], claims 4-6), wherein determining if any relationship exists between the entries within the normalized health data includes: […]; and
	--provide the dynamic health record problem list data to the client device, wherein the dynamic health record problem list data includes [... the determined relationships …] (Devarakonda: paragraph [0004], “output a list of the medical problems from the computerized device”, paragraph [0041], “output a list of the preferred names from the computerized device in item 514”. Also see, paragraphs [0017]-[0020]), […].
	Devarakonda may not explicitly teach (underlined below for clarity):
	--obtain electronic health data from one or more remote servers over one or more networks;
	--wherein determining if any relationship exists between the entries within the normalized health data includes: identifying originating medical issue data; and 
	--identifying subsequent relevant medical data addressing or resolving the originating medical issue data;
when a relationship exists between the entries within the normalized health data, using an ontological list, automatically generate a relationship map relating the originating medical data with the subsequent relevant medical data, 
	--wherein the relationship map comprises one or more paths connecting originating medical data and subsequent relevant medical data;
	--provide the dynamic health record problem list data to the client device, wherein the dynamic health record problem list data includes the relationship map,
	--wherein the relationship map comprises selectable medical record entries that, when selected via the client device, causes the system to display the electronic health data corresponding to the selected medical record entry.
	Brooks teaches obtain electronic health data from one or more remote servers over one or more networks (Brooks: Figures 8-9, paragraph [0036], “user interface 104 may communicate with EHR system 102 through network 110 to receive patient EMRs”);
	--wherein determining if any relationship exists between the entries within the normalized health data includes: identifying originating medical issue data (Brooks: paragraph [0017], “parsing the historical EHR information to determine a first date associated with the diagnosis event and extracting the diagnosis event and the first date”, paragraph [0054], “The beginning date may be the first date associated with patient medical information from extractor 124.”. Also see, paragraphs [0054]-[0060]); and 
	--identifying subsequent relevant medical data addressing or resolving the originating medical issue data (Brooks: paragraph [0054]-[0060], “timeline determiner 126 determines a timeline of contextually and clinically relevant information. In some embodiments, the timeline may be determined based on a set of clinical diagnoses and relevant dates associated with the set determine that the timeline should include dates associated with ongoing and/or resolved clinical diagnoses. In some aspects, timeline determiner 126 may determine that the timeline should include the relevant dates corresponding to the ongoing and/or resolved clinical diagnoses in chronological order between the beginning date and the end date. For example, clinical diagnoses that have one or more onset dates and not an equal number of termination dates may be considered ongoing clinical diagnoses… timeline determiner 126 may include the resolved diagnoses and their associated dates on the timeline… timeline determiner 126 may determine that the timeline should include dates associated with historical or current measurements for diagnostic parameters. In some cases, diagnostic parameters and their associated measurements are considered relevant when they have a clinical relation to a clinical diagnosis”. Also see, paragraph [0068]);
	--when a relationship exists between the entries within the normalized health data, using an ontological list, automatically generate a relationship map relating the originating medical data with the subsequent relevant medical data (Brooks: paragraph [0009], “presenting clinically relevant information in a manner than can be utilized across various sized user interfaces… while continuing to maintain context and show trends among the patient information… provides an overview of relevant clinical data in a flowsheet that allows for correlation of clinical events, aids in reviewing and assessing patient conditions, and helps determine treatments. In some cases, the technology may be presented as a timeline”, paragraph [0054], “the timeline determiner 126 determines a timeline of contextually and clinically relevant information. In some embodiments, the timeline may be determined based on a set of clinical diagnoses and 
	--wherein the relationship map comprises one or more paths connecting originating medical data and subsequent relevant medical data (Brooks: Figures 2-6, paragraph [0011], “first timeline area may have a first indication of a timespan that presents all of or a portion of a determined timeline. The determined timeline may include relevant dates associated with particular events”, paragraph [0068], “the onset date end may be associated with an onset date of the clinical diagnosis, while the termination date end may be associated with a termination date of the clinical diagnosis. In some cases, the duration region will extend from the onset date end horizontally to the termination date end”, paragraph [0098], “the first timeline area includes a vertical set of clinical diagnoses that includes a clinical diagnosis corresponding to the diagnosis event”. The Examiner notes a timeline is a path and teaches what is required);
	--provide the dynamic health record problem list data to the client device, wherein the dynamic health record problem list data includes the relationship map (Brooks: Figures 2-6, 8-9 paragraph [0098], “At block 960, the first timeline area is communication for visual presentation on a user interface.”),
	--wherein the relationship map comprises selectable medical record entries that, when selected via the client device, causes the system to display the electronic health data corresponding to the selected medical record entry (Brooks: Figure 6, paragraph [0088], “data indicators, such as data indicator 227 and 228 may indicate input locations on the GUI for retrieving additional data using the metadata tags. For example an input (e.g., a mouse click or a touch) at one of the data indicators may recall additional information in the patient EHR relative to the location of the data indicator. For example, if the data indicator is on a duration 
	One of ordinary skill in the art before the effective filing date would have found it obvious to include identifying originating and subsequent medical data to create and display a relationship map as taught by Brooks within the determination and presentation of a problem list as taught by Devarakonda with the motivation of “provide ways for physicians to quickly and easily review historical patient information in an efficient and rapid manner.” (Brooks: paragraph [0006]).
	Devarakonda and Brooks may not explicitly teach (underlined below for clarity):
	--wherein the dynamic health record problem list data is an interactive user interface,
	Gold teaches wherein the dynamic health record problem list data is an interactive user interface (Gold: Figures 2-4, and paragraph [0007], “a dynamically-adjustable user interface for modifying a patient problem list”),
	One of ordinary skill in the art before the effective filing date would find it obvious to include a user interface for dynamically adjusting the problem list as taught by Gold within the obtaining of health data to generate a problem list as taught by Devarakonda and Brooks with the motivation of “evaluate the present significance of those entries” (Gold: paragraphs [0002]-[0005]).
	Devarakonda, Brooks and Gold may not explicitly teach (underlined below for clarity):
	--train a machine learning computer system using a training set of dynamic health record problem lists;
train a machine learning computer system using a training set of dynamic health record problem lists (Haug: Figure 7, paragraph [0024], “prediction engine is trained using information from a database of medical records”, paragraphs [0064]-[0065], “The EMR 410 may contain a problem list 412 that organizes patient data according to problems”, paragraph [0069], “building and using a BN… a BN 702 is a type of conditional probability model… A BN 702 may be built”, paragraph [0077], “a data set 712 including many sets of patients' data is used to train a BN 702 which is then applied to an individual patient to help the clinician maintain an accurate and current problem list for the individual patient”. Also see, paragraphs [0070]-[0076]. The Examiner notes the EMR database is used to generate a data set to train the Bayesian Network, and contains a problem list and reads on what is required under the broadest reasonable interpretation);
	One of ordinary skill in the art before the effective filing date would have found it obvious to include training a machine learning system using a training set as taught by Haug within the training and use of machine learning to dynamically update a problem list as taught by Devarakonda, Brooks and Gold with the motivation of better training the system to use available EHR data to determine a problem list for a patient (Haug: paragraph [0008]).
	Devarakonda, Brooks, Gold and Haug may not explicitly teach (underlined below for clarity):
	--receive a request for dynamic health record problem list data from a client device;
	Chaudhri teaches receive a request for dynamic health record problem list data from a client device (Chaudhri: Figure 3, paragraph [0032], “Presentation, as performed by the processor 15, is displaying health information to the requesting user”, paragraph [0060], “a request to generate a problem list that is compliant with a specific standards-based format”. Also see, paragraphs [0019], [0036]-[0038]);
	One of ordinary skill in the art before the effective filing date would have found it obvious to include a request for a problem list as taught by Chaudhri within the generation of a problem list as taught by Devarakonda, Brooks, Gold and Haug with the motivation of “improved outcomes for a downstream process or set of downstream processes in the health care industry” (Chaudhri: paragraph [0079]).

Regarding (Original) claim 2, Devarakonda, Brooks, Gold, Haug and Chaudhri teaches the limitations of claim 1, and further teaches generate a relative ranking of items in the normalized health data, the relative ranking providing a treatment priority indication (Devarakonda: paragraph [0018], “the candidate medical problems are reduced to a final list of the highest ranking medical problems by applying a threshold”, paragraph [0022], “The scoring processes provide supporting evidence (positively or negatively) in terms of the relevancy of the disorders/ diseases to the patient and severity of their clinical concern”. The Examiner notes the breath of “treatment priority indication” reads on severity of the problem).
The motivation to combine is the same as in claim 1, incorporated herein. 

Regarding (Original) claim 4, Devarakonda, Brooks, Gold, Haug and Chaudhri teaches the limitations of claim 1, and further teaches generate a recommendation based on the normalized health data (Haug: paragraph [0041], “suggest solutions to problems. In particular, propose solutions to problems (that the patient may be experiencing) to clinicians”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 5, Devarakonda, Brooks, Gold, Haug and Chaudhri teaches the limitations of claim 4, and further teaches wherein the recommendation includes a suggested follow-up or a suggested clinical determination (Haug: paragraph [0041], “suggest solutions to problems. In particular, the DSS 106 is an expert system that can inspect raw clinical data and propose solutions to problems (that the patient may be experiencing) to clinicians”, paragraph [0099], “suggest a missing value for the target variable (PO2 1012) given the values of the non-target variables”. The Examiner notes this reads on a suggested determination). 
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 6, Devarakonda, Brooks, Gold, Haug and Chaudhri teaches the limitations of claim 5, and further teaches wherein the recommendation includes a potential connection between items in the normalized health data (Devarakonda: Figures 4-6, paragraph [0029]; Haug: paragraph [0041], “suggest solutions to problems. In particular, the DSS 106 is an expert system that can inspect raw clinical data and propose solutions to problems (that the patient may be experiencing) to clinicians”; Brooks: Figure 2. The Examiner notes the timeline is provided along with the recommendation, and is a possible connection under the broadest reasonable interpretation).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 7, Devarakonda, Brooks, Gold, Haug and Chaudhri teaches the limitations of claim 1, and further teaches wherein obtaining electronic health data includes obtaining data from at least two unrelated medical record databases (Brooks: paragraph [0034], “EHR system 102 may include one or more data stores of health records”).
The motivation to combine is the same as in claim 1, incorporated herein. 

Regarding (Original) claim 8, Devarakonda, Brooks, Gold, Haug and Chaudhri teaches the limitations of claim 1, and further teaches de-duplicate a source of truth in the normalized health data (Gold: paragraph [0058], “the system may remove redundant problem list entries through one or more methods… Deduplication may involve removing multiple problem list instances that are mapped to the same interface terminology lexical”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 9, Devarakonda, Brooks, Gold, Haug and Chaudhri teaches the limitations of claim 1, and further teaches deprioritize a resolved issue in the normalized health data (Gold: paragraphs [0021]-[0022], “treat a problem as "finite" if a clinician would expect it to be resolved”, paragraph [0052], “resolve the problem and also add it to the patient's Past Medical History list”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 10, Devarakonda, Brooks, Gold, Haug and Chaudhri teaches the limitations of claim 1, and further teaches link normalized health data to one or more source documents (Devarakonda: paragraph [0018], “a candidate medical problem appearing in a 
The motivation to combine is the same as in claim 1, incorporated herein.

REGARDING CLAIM(S) 17 AND 18
Claim(s) 17 and 18 is/are analogous to Claim(s) 1 and 7, thus Claim(s) 17 and 18 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1 and 7.

Claims 3 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2015/0356270 (hereafter “Devarakonda”; already of record in the IDS), U.S. Patent App. No. 2020/0005916 (hereafter “Brooks”), U.S. Patent App. No. 2020/0073516 (hereafter “Gold”), U.S. Patent App. No. 2008/0133275 (hereafter “Haug”) and U.S. Patent App. No. 2012/0239671 (hereafter “Chaudhri”) as applied to claims 1 and 17 above, and further in view of U.S. Patent App. No. 2017/0351754 (hereafter “Devarakonda’754”).

Regarding (Original) claim 3, Devarakonda, Brooks, Gold, Haug and Chaudhri teaches the limitations of claim 1, and further teaches generate a […] ranking of items in the normalized health data, […] (Devarakonda: paragraph [0018], “the candidate medical problems are reduced to a final list of the highest ranking medical problems by applying a threshold”, paragraph [0022], “The scoring processes provide supporting evidence (positively or negatively) in terms of the relevancy of the disorders/ diseases to the patient and severity of their clinical concern”).
Devarakonda, Brooks, Gold, Haug and Chaudhri may not explicitly teach (underlined below for clarity):
--generate a trust ranking of items in the normalized health data, the trust ranking providing a veracity indication.
Devarakonda’754 teaches generate a trust ranking of items in the normalized health data, the trust ranking providing a veracity indication (Devarakonda’754: paragraph [0036], “scoring algorithms may look at temporal or spatial features in the language, while others may evaluate the source of the portion of the corpus of data and evaluate its veracity”). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Devarakonda’754 with teaching of Devarakonda, Brooks, Gold, Haug and Chaudhri since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the algorithm for scoring a trust and providing a veracity indication as taught by Devarakonda’754 for the scoring and ranking of items as taught by Devarakonda, Brooks, Gold, Haug and Chaudhri. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Regarding (Original) claim 19, Devarakonda, Brooks, Gold, Haug and Chaudhri teaches the limitations of claim 18, and further teaches generating a practice recommendation based on the normalized health data (Haug: paragraph [0041], “suggest solutions to problems. In particular, the DSS 106 is an expert system that can inspect raw clinical data and propose solutions to problems (that the patient may be experiencing) to clinicians”), 
--wherein the practice recommendation includes a suggested follow-up or a suggested clinical determination (Haug: paragraph [0041], “suggest solutions to problems. In particular, the DSS 106 is an expert system that can inspect raw clinical data and propose solutions to problems (that the patient may be experiencing) to clinicians”, paragraph [0099], “suggest a missing value for the target variable (PO2 1012) given the values of the non-target variables”. The Examiner notes this reads on a suggested determination);
--generating a relative ranking of items in the normalized health data, the relative ranking providing a treatment priority indication (Devarakonda: paragraph [0018], “the candidate medical problems are reduced to a final list of the highest ranking medical problems by applying a threshold”, paragraph [0022], “The scoring processes provide supporting evidence (positively or negatively) in terms of the relevancy of the disorders/ diseases to the patient and severity of their clinical concern”. The Examiner notes the breath of “treatment priority indication” reads on severity of the problem); and
--generating a […] ranking of items in the normalized health data, […] (Devarakonda: paragraph [0018], “the candidate medical problems are reduced to a final list of the highest ranking medical problems by applying a threshold”, paragraph [0022], “The scoring processes provide supporting evidence (positively or negatively) in terms of the relevancy of the disorders/ diseases to the patient and severity of their clinical concern”).

--generating a trust ranking of items in the normalized health data, the trust ranking providing a veracity indication.
Devarakonda’754 teaches generating a trust ranking of items in the normalized health data, the trust ranking providing a veracity indication (Devarakonda’754: paragraph [0036], “scoring algorithms may look at temporal or spatial features in the language, while others may evaluate the source of the portion of the corpus of data and evaluate its veracity”).
The motivation to combine is the same as in claim 3, incorporated herein.

Regarding (Original) claim 20, Devarakonda, Brooks, Gold, Haug, Chaudhri and Devarakonda’754 teaches the limitations of claim 19, and further teaches de-duplicating a source of truth in the normalized health data (Gold: paragraph [0058], “the system may remove redundant problem list entries through one or more methods… Deduplication may involve removing multiple problem list instances that are mapped to the same interface terminology lexical”);
--deprioritizing a resolved issue in the normalized health data (Gold: paragraphs [0021]-[0022], “treat a problem as "finite" if a clinician would expect it to be resolved”, paragraph [0052], “resolve the problem and also add it to the patient's Past Medical History list”); and 
--linking the normalized health data to one or more source documents (Devarakonda: paragraph [0018], “a candidate medical problem appearing in a certain section of an EMR a numerical score may be generated to reflect presence of the problem in that section. For 
The motivation to combine is the same as in claim 3, incorporated herein.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2015/0356270 (hereafter “Devarakonda”; already of record in the IDS), in view of U.S. Patent App. No. 2020/0005916 (hereafter “Brooks”), in view of U.S. Patent App. No. 2008/0133275 (hereafter “Haug”).

	Regarding (Currently Amended) claim 11, Devarakonda teaches a Non-transitory computer-readable medium including instructions that, when executed by an electronic processor, perform a set of functions (Devarakonda: paragraphs [0042]-[0043], “may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention… computer readable storage medium, as used herein, is not to be construed as being transitory signals per se”), the set of functions comprising: […];
	--applying natural language processing to generate extracted health data from the electronic health data (Devarakonda: paragraphs [0013]-[0015], “identify medical problems from an electronic medical record using natural language processing techniques to generate the pertinent medical problems for a patient… a candidate generation module 304 extracts candidate medical concepts from the EMR 302, including both the unstructured and structured data”. Also see, paragraph [0024]);
map data of an electronic medical record to standardized medical concepts”, paragraphs [0015]-[0016], “In order to perform such mapping, a medical ontology such as the Unified Medical Language System (UMLS) is applied to the structured and unstructured data in the electronic medical record”, Claim 5, “using machine learning processes to dynamically determine how likely said standardized medical concepts match actual medical problems of patients”. The Examiner notes the machine learning (cognitive system) is used to map the extracted health data to an ontology and determine what the problems the patient has are);
	--determining, with the machine learning system, if any relationship exists between entries within the normalized health data (Devarakonda: paragraph [0017], “A feature generation module 306 then processes the candidate medical problems… relationship identification… Relationship identification includes two features; first, latent semantic analysis (LSA) can be used to identify a relationship between a candidate medical problem and medications, lab test results, etc.”. Also see, paragraphs [0020], claims 4-6), […].
Devarakonda may not explicitly teach (underlined below for clarity):
	--obtaining electronic health data, wherein the electronic health data is obtained by the
electronic processor communicating with one or more remote servers over one or more networks;
--wherein determining if any relationship exists between the entries within the normalized health data includes: identifying originating medical issue data; and
identifying subsequent relevant medical data addressing or resolving the originating medical issue data;
--when a relationship exists between the entries within the normalized health data, using an ontological list, automatically generating a relationship map relating the originating medical data with the subsequent relevant medical data, 
--wherein the relationship map comprises one or more paths connecting originating medical data and subsequent relevant medical data;  
	--wherein the relationship map comprises selectable medical record entries that, when selected via a client device, causes the system to display the electronic health data corresponding to the selected medical record entry.
	Brooks teaches obtaining electronic health data, wherein the electronic health data is obtained by the electronic processor communicating with one or more remote servers over one or more networks (Brooks: Figures 8-9, paragraph [0036], “user interface 104 may communicate with EHR system 102 through network 110 to receive patient EMRs”);
--wherein determining if any relationship exists between the entries within the normalized health data includes: identifying originating medical issue data (Brooks: paragraph [0017], “parsing the historical EHR information to determine a first date associated with the diagnosis event and extracting the diagnosis event and the first date”, paragraph [0054], “The beginning date may be the first date associated with patient medical information from extractor 124.”. Also see, paragraphs [0054]-[0060]); and
	--identifying subsequent relevant medical data addressing or resolving the originating medical issue data (Brooks: paragraph [0054]-[0060], “timeline determiner 126 determines a timeline of contextually and clinically relevant information. In some embodiments, the timeline determine that the timeline should include dates associated with ongoing and/or resolved clinical diagnoses. In some aspects, timeline determiner 126 may determine that the timeline should include the relevant dates corresponding to the ongoing and/or resolved clinical diagnoses in chronological order between the beginning date and the end date. For example, clinical diagnoses that have one or more onset dates and not an equal number of termination dates may be considered ongoing clinical diagnoses… timeline determiner 126 may include the resolved diagnoses and their associated dates on the timeline… timeline determiner 126 may determine that the timeline should include dates associated with historical or current measurements for diagnostic parameters. In some cases, diagnostic parameters and their associated measurements are considered relevant when they have a clinical relation to a clinical diagnosis”. Also see, paragraph [0068]);
--when a relationship exists between the entries within the normalized health data, using an ontological list, automatically generating a relationship map relating the originating medical data with the subsequent relevant medical data (Brooks: paragraph [0009], “presenting clinically relevant information in a manner than can be utilized across various sized user interfaces… while continuing to maintain context and show trends among the patient information… provides an overview of relevant clinical data in a flowsheet that allows for correlation of clinical events, aids in reviewing and assessing patient conditions, and helps determine treatments. In some cases, the technology may be presented as a timeline”, paragraph [0054], “the timeline determiner 126 determines a timeline of contextually and clinically relevant information. In 
	--wherein the relationship map comprises one or more paths connecting originating medical data and subsequent relevant medical data (Brooks: Figures 2-6, paragraph [0011], “first timeline area may have a first indication of a timespan that presents all of or a portion of a determined timeline. The determined timeline may include relevant dates associated with particular events”, paragraph [0068], “the onset date end may be associated with an onset date of the clinical diagnosis, while the termination date end may be associated with a termination date of the clinical diagnosis. In some cases, the duration region will extend from the onset date end horizontally to the termination date end”, paragraph [0098], “the first timeline area includes a vertical set of clinical diagnoses that includes a clinical diagnosis corresponding to the diagnosis event”. The Examiner notes a timeline is a path and teaches what is required);
	--wherein the relationship map comprises selectable medical record entries that, when selected via a client device, causes the system to display the electronic health data corresponding to the selected medical record entry (Brooks: Figure 6, paragraph [0088], “data indicators, such as data indicator 227 and 228 may indicate input locations on the GUI for retrieving additional data using the metadata tags. For example an input (e.g., a mouse click or a touch) at one of the data indicators may recall additional information in the patient EHR relative to the location of the data indicator. For example, if the data indicator is on a duration indicator, then the information recalled may correspond to the clinical diagnosis associated with the duration indicator. In some cases, data indicators may be used to represent and recall particular information about particular events”).

	Devarakonda and Brooks may not explicitly teach (underlined below for clarity):
	--training a machine learning computer system using a training set of dynamic health
record problem lists;
	--generating a practice recommendation based on the normalized health data,
	Haug teaches training a machine learning computer system using a training set of dynamic health record problem lists (Haug: Figure 7, paragraph [0024], “prediction engine is trained using information from a database of medical records”, paragraphs [0064]-[0065], “The EMR 410 may contain a problem list 412 that organizes patient data according to problems”, paragraph [0069], “building and using a BN… a BN 702 is a type of conditional probability model… A BN 702 may be built”, paragraph [0077], “a data set 712 including many sets of patients' data is used to train a BN 702 which is then applied to an individual patient to help the clinician maintain an accurate and current problem list for the individual patient”. Also see, paragraphs [0070]-[0076]. The Examiner notes the EMR database is used to generate a data set to train the Bayesian Network, and contains a problem list and reads on what is required under the broadest reasonable interpretation);
	--generating a practice recommendation based on the normalized health data (Haug: paragraph [0041], “suggest solutions to problems. In particular, the DSS 106 is an expert propose solutions to problems (that the patient may be experiencing) to clinicians”),
One of ordinary skill in the art before the effective filing date would have found it obvious to include training a machine learning system using a training set and providing suggestions as taught by Haug within the training and use of machine learning to dynamically update a problem list as taught by Devarakonda and Brooks with the motivation of better training the system to use available EHR data to determine a problem list for a patient (Haug: paragraph [0008]).

Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2015/0356270 (hereafter “Devarakonda”; already of record in the IDS), U.S. Patent App. No. 2020/0005916 (hereafter “Brooks”) and U.S. Patent App. No. 2008/0133275 (hereafter “Haug”) as applied to claim 11 above, and further in view of U.S. Patent App. No. 2012/0239671 (hereafter “Chaudhri”).

Regarding (Original) claim 12, Devarakonda, Brooks and Haug teaches the limitations of claim 11, and further teaches […]; and providing the patient adjusted health history data to the client device, wherein the patient adjusted health history data includes the relationship map (Devarakonda: paragraph [0004], “output a list of the medical problems from the computerized device”, paragraph [0041], “output a list of the preferred names from the computerized device in item 514”. Also see, paragraphs [0017]-[0020]; Brooks: Figure 2. The Examiner notes a problem reads on an adjusted health history under the broadest reasonable interpretation).

--receiving a request for patient adjusted health history data from a client device;
Chaudhri teaches receiving a request for patient adjusted health history data from a client device (Chaudhri: Figure 3, paragraph [0032], “Presentation, as performed by the processor 15, is displaying health information to the requesting user”, paragraph [0060], “a request to generate a problem list that is compliant with a specific standards-based format”. Also see, paragraphs [0019], [0036]-[0038]);
One of ordinary skill in the art before the effective filing date would have found it obvious to include a request for a problem list as taught by Chaudhri with the generation of a problem list as taught by Devarakonda, Brooks and Haug with the motivation of “improved outcomes for a downstream process or set of downstream processes in the health care industry” (Chaudhri: paragraph [0079]).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2015/0356270 (hereafter “Devarakonda”; already of record in the IDS), U U.S. Patent App. No. 2020/0005916 (hereafter “Brooks”), U.S. Patent App. No. 2008/0133275 (hereafter “Haug”) and U.S. Patent App. No. 2012/0239671 (hereafter “Chaudhri”) as applied to claim 12 above, and further in view of U.S. Patent App. No. 2017/0351754 (hereafter “Devarakonda’754”).

Regarding (Original) claim 13, Devarakonda, Brooks, Haug and Chaudhri teaches the limitations of claim 12, and further teaches generating a relative ranking of items in the normalized health data, the relative ranking providing a treatment priority indication highest ranking medical problems by applying a threshold”, paragraph [0022], “The scoring processes provide supporting evidence (positively or negatively) in terms of the relevancy of the disorders/ diseases to the patient and severity of their clinical concern”. The Examiner notes the breath of “treatment priority indication” reads on severity of the problem); and
--generating a […] ranking of items in the normalized health data, […] (Devarakonda: paragraph [0018], “the candidate medical problems are reduced to a final list of the highest ranking medical problems by applying a threshold”, paragraph [0022], “The scoring processes provide supporting evidence (positively or negatively) in terms of the relevancy of the disorders/ diseases to the patient and severity of their clinical concern”).
Devarakonda, Brooks, Haug and Chaudhri may not explicitly teach (underlined below for clarity):
--generating a trust ranking of items in the normalized health data, the trust ranking providing a veracity indication.
Devarakonda’754 teaches generating a trust ranking of items in the normalized health data, the trust ranking providing a veracity indication (Devarakonda’754: paragraph [0036], “scoring algorithms may look at temporal or spatial features in the language, while others may evaluate the source of the portion of the corpus of data and evaluate its veracity”).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Devarakonda’754 with teaching of Devarakonda, Brooks, Haug and Chaudhri since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR 

Regarding (Original) claim 14, Devarakonda, Brooks, Haug, Chaudhri and Devarakonda’754 teaches the limitations of claim 13, and further teaches wherein the practice recommendation includes a suggested follow-up or a suggested clinical determination (Haug: paragraph [0041], “suggest solutions to problems. In particular, the DSS 106 is an expert system that can inspect raw clinical data and propose solutions to problems (that the patient may be experiencing) to clinicians”, paragraph [0099], “suggest a missing value for the target variable (PO2 1012) given the values of the non-target variables”. The Examiner notes this reads on a suggested determination); and 
--wherein obtaining electronic health data includes obtaining data from at least two unrelated medical record databases (Brooks: paragraph [0034], “EHR system 102 may include one or more data stores of health records”).
The motivation to combine is the same as in claim 13, incorporated herein.

Claims 15-16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2015/0356270 (hereafter “Devarakonda”; already of record in the IDS), U.S. Patent  as applied to claims 13 and 18 above, and further in view of U.S. Patent App. No. 2020/0073516  (hereafter “Gold”).

Regarding (Original) claim 15, Devarakonda, Brooks, Haug, Chaudhri and Devarakonda’754 teaches the limitations of claim 13, but may not explicitly teach de-duplicating a source of truth in the normalized health data; and deprioritizing a resolved issue in the normalized health data.
Gold teaches de-duplicating a source of truth in the normalized health data (Gold: paragraph [0058], “the system may remove redundant problem list entries through one or more methods… Deduplication may involve removing multiple problem list instances that are mapped to the same interface terminology lexical”); and
--deprioritizing a resolved issue in the normalized health data (Gold: paragraphs [0021]-[0022], “treat a problem as "finite" if a clinician would expect it to be resolved”, paragraph [0052], “resolve the problem and also add it to the patient's Past Medical History list”).
One of ordinary skill in the art before the effective filing date would find it obvious to include deduplication and Deprioritization as taught by Gold with the obtaining of health data as taught by Devarakonda, Brooks, Haug, Chaudhri and Devarakonda’754 with the motivation of “evaluate the present significance of those entries” (Gold: paragraphs [0002]-[0005]).

Regarding (Original) claim 16, Devarakonda, Brooks, Haug, Chaudhri, Devarakonda’754 and Gold teaches the limitations of claim 15, and further teaches linking 
The motivation to combine is the same as in claim 15, incorporated herein.

Response to Arguments
Applicant’s arguments filed 05 August 2021, have been fully considered but are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed on 05 August 2021.

Rejections under 35 U.S.C § 112
Regarding the rejections of claims 2-3 and 13-19, the Examiner has considered Applicant’s arguments; however the arguments are not persuasive. Any arguments inadvertently not addressed are unpersuasive for at least the following reasons:

Applicant argues:
Applicant's specification discusses the
rankings and how they could be organized in multiple places. For example, paragraphs [0024], [0041 ]-[0043 ], [0053 ], [0064 ], and [0065] of Applicant's published application discuss the rankings in sufficient detail such that there is sufficient support. Applicant submits, with the predictable nature of the art, that the discussion in at least these paragraphs provides sufficient support to show the Applicant was in possession of the claimed invention at the time of filing without the explicitly recitation of a particular algorithm…. Having records that include trust rankings can be provided using any combination of methods, with or without the assistance of an algorithm. Therefore, the present application adequately describes the claimed invention.

The Examiner respectfully disagrees.


Rejections under 35 U.S.C § 101
Regarding the rejection of claims 1-20, the Examiner has considered Applicant’s arguments; however, the arguments are not persuasive. Any arguments inadvertently not addressed are unpersuasive for at least the following reasons:

Applicant argues:
independent claim 1 has been amended to recite, "training a machine learning computer system using a training set of dynamic health record problem lists," per the Examiner's recommendation during the interview on July 13th. Independent claims 11 and 17 have been amended to include similar subject matter.

The Examiner respectfully disagrees.
	It is respectfully submitted, the claims have been amended to recite a training step, however, unlike example 39, the claim does not recite a practical application. In particular the claim does not recite providing a solution to a technical problem, defined in Applicant’s specification and does not improve the performance of a computer, the claimed training of the machine learning system, is used to generally link the abstract idea to a particular technological environment. The Examiner suggests incorporating a update/feedback step to show that the trained model is improved and not merely used to generally link the abstract idea to a particular technological environment.

Rejections under 35 U.S.C § 103
Regarding the rejection of claims 1-20, the Examiner has considered Applicant’s arguments; however, the arguments are not persuasive or addressed via the new grounds of rejection as necessitated by amendment. Any arguments inadvertently not addressed are unpersuasive for at least the following reasons:

Applicant argues:
Applicant submits that the Office is improperly relying on hindsight reconstruction for the rejection of claims 1-20… Applicant traverses this rejection as this is a clear example of "blueprinting," which renders the rejection improper as being based upon impermissible hindsight.

The Examiner respectfully disagrees.
	It is respectfully submitted, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicant further argues:
However, Devarakonda does not teach or suggest determining if any relationship exists between the entries within the normalized health data by "identifying originating medical issue data; and identifying subsequent relevant medical data addressing or resolving the originating medical issue data," as recited in amended claim 1.

The Examiner respectfully disagrees.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew E Lee whose telephone number is (571)272-8323.  The examiner can normally be reached on M-Th 9-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/A.E.L./Examiner, Art Unit 3626  

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626